DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                               Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 07/20/2020 and 07/01/2022 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 07/20/2020 are approved by examiner.

Election/Restrictions
5.	Applicant’s election without traverse of Species I, claims 1-10 and 17-22, in the reply filed on 08/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (U.S. Pub. No. 2019/0129868, hereinafter “Jiang”).

Regarding claim 1, Jiang (e.g., Fig. 3) shows a method of operating a switched-mode power supply, comprising: generating a voltage ramp (VSLOPE) using a voltage ramp generation circuit (255), wherein the voltage ramp has a slope and wherein the slope is set by a capacitance (CAP, Fig. 4); and adjusting said capacitance (variable CAP) as a function of a value of a supply voltage for the switched- mode power supply, wherein adjustment of the capacitance (variable CAP) modifies said slope of the voltage ramp (para. [0040]).

Regarding claim 2, Jiang shows wherein adjusting comprises increasing the slope in response to a decrease in the supply voltage (Fig. 4, para. [0040]).

Regarding claim 3, Jiang shows wherein adjusting comprises decreasing the slope in response to an increase in the supply voltage (Fig. 4, para. [0040]).

Regarding claim 4, Jiang shows wherein adjusting is performed when the switched-mode power supply is in a low-power mode of operation (para. [0065]).

Regarding claim 5, Jiang shows wherein said low-power mode of operation is implemented by operating the switched-mode power supply in pulse-frequency modulation (para. [0057]).

Regarding claim 6, Jiang shows wherein adjusting is performed when the switched-mode power supply is in a high-power mode of operation (para. [0065]).

Regarding claim 7, Jiang shows wherein said high-power mode of operation is implemented by operating the switched-mode power supply in pulse-width modulation (para. [0037]).

Regarding claim 8, Jiang shows wherein said supply voltage has an average value equal to an input voltage of the switched-mode power supply (para. [0033]).

Allowable Subject Matter
9.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 17-22 are allowable over prior art of record.

11.	None of prior art of record taken alone or in combination shows wherein said capacitance is provided by a plurality of selectable capacitors, and wherein adjusting said capacitance comprises selecting connection of one or more capacitors of said plurality of selectable capacitors in response to the value of the supply voltage as recited in claims 9-10;  or wherein the ramp generation circuit comprises, in parallel, at least three capacitors that are selectably connected in parallel to provide said capacitance, and wherein the selectable a connection of said at least three capacitors is made in response to a value of a supply voltage of the switched-mode power supply in order to adjust the slope of the voltage ramp as recited in claims 17-22.


				Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838